DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 2, and 4-6 are currently pending. Claims 1, 2, and 4-6 have been amended and have overcome the objections set forth in the Non-Final Office Action mailed on 07 July 2022.
Claim Objections
Claims 1, 2, 4, and 6 are objected to because of the following informalities:
“a dissolution” in line 11 of claim 1 should read “the dissolution of the material”
“the membrane” in line 14 of claim 1 should read “the elastic sealed membrane” (recited twice in line 14)
“the cage” in line 16 of claim 1 should read “the shape memory cage”
“the dissolution” in lines 2-3 of claim 2 should read “the dissolution of the material”
“the opening in line 3 of claim 2 should read “the at least one opening”
“the cage” in line 1 of claim 4 should read “the shape memory cage”
“the cage” in line 1 of claim 6 should read “the shape memory cage”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2 and 4-6 are further rejected due to their dependency to claim 1.
Claim 1 recites “…a material which is dissolvable in the intestine and is in a form folded by the material” in lines 5-7. It is unclear what it means for the material to be in a form folded by the material. Clarification is requested.
Claim 1 recites the limitation “the dissolution” in line 7. It is unclear what the dissolution is for. For examination purposes, the limitation is interpreted as “the dissolution of the material.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawelec ‘952 (US Patent No. 4,481,952).
It is noted that Examiner previously used the international publication of Pawelec in the Non-Final Office Action and has used the U.S. Patent document in this Office Action. Furthermore, in lieu of the number of the 35 U.S.C. 112(b) issues, it was discovered that another embodiment of Pawelec reads on the claimed invention.
Regarding claim 1, Pawelec ‘952 teaches a capsule configured for collecting samples in an intestine (Abstract, comprising a body comprising at least one compartment for receiving samples (Fig. 19 chamber 18a and Column 10 Lines 44-46),
wherein the body comprises a limited configuration (Fig. 18) and a deployed configuration (Fig. 19),
wherein in the limited configuration the body is totally or partially surrounded by a material which is dissolvable in the intestine and the body (Figs. 1, 15-17 mass 21 and Column 4 Lines 36-52 and Column 10 Lines 8-24), and is in a form folded by the material, a dissolution thereof leads to a deployment of the body to reach the deployed configuration (Column 4 Lines 40-48),
the body comprising at least one opening for sample intake (Fig. 17 openings 17a and 17b Column 10 Lines 8-17), and a mobile mechanism for opening and closing the opening (Column 4 Line 67 – Column 5 Line 4), the deployment of the body and the actuation of the mobile mechanism being controlled by a dissolution of the material (Column 4 Line 67 – Column 5 Line 17),
wherein the body comprising a device (Figs. 18, 19 spring means 96  and Column 10 Lines 26-35) and a flexible and elastic sealed membrane (Figs. 18, 10 bellows-shaped container 95 and Column 10 Lines 41-49), the device being located inside the membrane (see Figs. 18, 19), and the device and the membrane being two distinct elements (see Figs. 18, 19), and
wherein the device is a shape memory cage (One of ordinary skill would understand that the spring means 96 may extend and compress back to its original configuration.), the cage comprising a mesh structure surrounded by the membrane (Spring means 96 is of a mesh structure, see Figs. 18, 19), and in the deployed configuration, the cage deploys the membrane in order to give to the body an ovoid shape (Fig. 19).
Regarding claim 2, Pawelec ‘952 teaches wherein the body is totally or partially surrounded by the material which is dissolvable in the intestine (Figs. 1, 15-17 mass 21a, 21b and Column 4 Lines 36-52 and Column 10 Lines 8-24), of which the dissolution triggers or releases the mobile mechanism for opening and closing the opening (Column 4 Lines 40-48).
Regarding claim 4, Pawelec ‘952 teaches wherein the cage is limited by the material which is dissolvable in the intestine (Figs. 1, 15-17 mass 21a, 21b and Column 4 Lines 36-52 and Column 10 Lines 8-24), the mesh structure further having an opening at each of two ends thereof respectively (Fig. 17 openings 17a, 17b Column 9 Lines 53-57; “Two ends” is interpreted as the left side and right side of the spring means 96.), and for each opening, a sealing buffer associated with the mobile mechanism to ensure the closing of the openings of the two ends, only when the mesh structure is in the deployed configuration (Figs. 16, 19 seal 94 and Column 10 Lines 1-2).
Regarding claim 5, Pawelec ‘952 teaches wherein the mobile mechanism comprises a rod extending axially through the mesh structure (Fig. 1 pin 12), bearings placed in the openings of the two ends, each bearing having a central orifice of diameter greater than the diameter of the rod (see annotated Fig. 18), the sealing buffer being mounted on the rod at a place bringing them to bear against the bearings when the mesh structure has taken the ovoid shape thereof (Seal 94 covers the two openings as shown in Fig. 19).

    PNG
    media_image1.png
    588
    539
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelec ‘952 in view of Bucalo ‘730 (US Patent No. 4,186,730 – previously cited).
Regarding claim 6, Pawelec ‘952 teaches wherein the cage is limited by the material which is dissolvable in the intestine (Figs. 1, 15-17 mass 21a, 21b and Column 4 Lines 36-52 and Column 10 Lines 8-24).
Pawelec ‘952 teaches all of the elements of the current invention as mentioned above except for the mesh structure further having at least one opening at an end and a one-way valve placed in the opening.
	Bucalo ‘730 teaches a flexible resilient container 82 that is limited by a material which is dissolvable in the intestine (Fig. 8 ring 94 and Column 10 Lines 34-35), a base structure has at least one opening at an end (Figs. 6, 7 slit 84 and Column 9 Line 59) and a one-way valve placed in the opening (Fig. 7 flap valve 92 and Column 9 Line 65 – Column 10 Line 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mesh structure of Pawelec ‘952 to include having at least one opening at an end and a one-way valve placed in the opening as Bucalo ‘730 teaches that this will aid in permitting fluid, with suspected microorganisms therein, to enter into the container (Column 9 Line 65 – Column 10 Line 15).
Response to Arguments
Applicant argues that elements 53 and 61 are the device and element 44 is the mobile mechanism in Figs. 13-16. Examiner respectfully agrees and the objections to the drawings set forth in the Non-Final Office Action mailed on 07 July 2022 have been withdrawn.
Applicant argues that Bucalo ‘730 does not teach a “cage (frame)” made of material such as a shape memory allow and an armature forming a membrane in a deployed configuration. Examiner respectfully agrees and the 35 U.S.C. 103 rejection has been withdrawn. However, upon further consideration it was found that Pawelec ‘952 teaches all the recited limitations. As such, claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawelec ‘952. It is noted that the armature is not recited in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sinaiko ‘015 (US Patent No. 5,316,015 teaches an externally controlled intestinal content sampler.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791